         Case 3:19-cr-00377-WHA Document 88 Filed 07/28/20 Page 1 of 5




July 28, 2020

Honorable Judge Alsup,

I stand before you to be sentenced for the life-altering, terrible decision I made, when
leaving Google, to take a trade secret with me. I will regret for the rest of my life the awful
series of decisions that led to this place, standing as a convicted felon.

These last three and a half years have been a grueling lesson in humility, responsibility, and
remorse, and I feel a great deal of shame and guilt for not only what I have done, but for the
harm that it has caused those around me. In the last few years, my life has been turned
upside down. My professional reputation has been destroyed, my financial status has been
obliterated (I’ve had to file for bankruptcy), and I’ve lost many friends, partners, and
colleagues as a result of my actions.

These drastic life changes have caused me to reflect on my roots and where I went wrong.

I was born in Belgium in 1980, and my parents separated shortly after my birth with my
father returning to California and my mother and I staying in Brussels. Though I spent
summers with my father, and he was present in my life over phone calls, at home with my
mother I felt the weight of the world on my shoulders. She worked hard, but often worried
about putting food on the table and making rent. This concept of scarcity, and the fear that
comes along with it, was with me at a young age. As was the feeling that I was responsible
for taking care of her as the “man of the house,” and that I had the power to help us if I only
worked harder. Working hard, and pouring myself into success, became my way of life. It
was the way that I knew I could protect my family and keep them secure and safe. When my
parents had my younger brother, Max, the ten-year-old me felt even more pressure. At the
age of 14, recognizing that my opportunities in Belgium were scarce, I requested to move to
the United States to live with my father in California. Like many other immigrants, I
dreamed of coming to the land of opportunity where success can be achieved through hard
work. My mother was heartbroken, and scolded me for abandoning her. This caused a
painful rift between me and my mother, but I felt moving to America offered an incredible
opportunity. I promised her that she would not regret letting me go and that I would make
her proud.

When I arrived in California, my father and stepmom, Suzanna, put me into the local high
school where I quickly realized that my biggest barrier to success was a proper command of
the English language. The fact that I was the only one of my classmates to not know how to
read and write was really embarrassing, and I worried that my father and stepmom would
regret having me live with them if I did not perform well academically. I realize now that


                                               1
         Case 3:19-cr-00377-WHA Document 88 Filed 07/28/20 Page 2 of 5




this is pressure that I put on myself, and that they were loving and supportive, but I’ve
realized it’s part of a bigger complex that I have: the desire to please those around me.

I took an interest in technology and electronics at a very young age. I got my first computer,
an Atari 286, when I was around eight years old, and I was immediately attached to it. I saw
in it how the future could be shaped, and how inside that box were the tools to do anything.
In California, the epicenter of tech, I felt the pulse of innovation and was pulled to
contribute. I wanted to make my mother proud, and I wanted to do something meaningful so
that my future children would be honored to bear my name. It wasn’t until college at UC
Berkeley when I fully realized what that contribution would be. It was my mother who
learned of the DARPA Grand Challenge, and called to tell me to look into it. I signed up
immediately, and recruited some friends to help me. I loved the thrill of working on a team
to solve this impossible problem. I loved the long days, the late nights, and the last minute
fire drills. I loved discussing problems with my friends, and trying new things out, and
failing, and sometimes succeeding. It was on the Blue Team that I found myself and how I
wanted to spend my time: working with smart people to build the impossible. I had no idea
that my submission to the Grand Challenge would catapult me into a lifelong career that puts
me before you today.

There has been a lot written about my career. In 2013, The New Yorker regarded me as
having the “nerdy good nature of the kids in [a] high-school science club,” and said my
colleagues were inspired by me because my “mad enthusiasm for the project was matched
only by [my] technical grasp of its challenges.” In 2018, when I again appeared in that same
publication, I was regarded as “brusque and obsessive, prone to belittle teammates who
disagreed with [me]” and “preoccupied with personal compensation.” Similar narratives can
be read in The New York Times, The Washington Post, and many other publications. To be
able to chart my rise and fall through the news media brings me great embarrassment and
shame, and has caused unprecedented tension within my family and with those who love
me. I’m by nature a very private person, and don’t like to put myself in the limelight. Yet for
nearly four years, it’s as if nothing about me as a person is off-limits for the public eye. To
make matters worse, many of the stories that were written do not include my voice or
perspective at all, and my story has come to represent all the ills of Silicon Valley.

For this attention and scrutiny, I have no one to blame but myself. When I left Google in
2016, it was after years of incredibly grueling and intense personal and professional obstacles.
Professionally, I had been very unhappy. Project Chauffeur was failing on its promise of
delivering a safe, self-driving vehicle to the world. There were constant arguments about
what was the right approach, and the politics of a large organization paired with the external
pressures of the “buzz” around self-driving and the fear of the competition made each day
incredibly stressful and brought out the worst of humanity’s competitive nature. I recall an


                                               2
         Case 3:19-cr-00377-WHA Document 88 Filed 07/28/20 Page 3 of 5




article written at the time described me as “pasty pale,” which I think adequately captures
the amount of sleep, proper diet, and exercise I was getting as a result of work pressure.

Outside of work, however, my personal life was deteriorating.




                                     I was simultaneously being pulled by my team back at
Google where things on Project Chauffeur were rapidly transforming under a new power
regime. I bring this up to illustrate how my work has always been deeply intertwined with
my personal life, and in the ways I’ve sought to be a good parent to my two sons, I’ve felt an
equal measure of responsibility towards my teams and the goals we are trying to reach. The
line between the professional and the personal was blurred for me because I felt they had to
be to achieve success.
                                                          at work, Chauffeur was headed in a
direction that I could not get on board with. I was failing on both sides of the line.
                                            I was free to pour myself into making sure my team’s
goal to bring a real, safe, self-driving vehicle to the roads didn’t fall apart as well. Looking
back on this moment, I realize now
enormous amount of pressure on me to succeed at work,


When I left Google in 2016, it was to start a company called Otto that would retrofit tractor
trailers for automation. I realized that so much of the in-fighting that was taking place at
Google was the result of the public scrutiny around bringing self-driving to public roads
when the technology, though advanced, was not ready. And even if we could get the
technology there, the public was generally fearful of automation (and remains so until this
day). Trucking, however, was an industry that invests heavily in making sure that its drivers
were safe and accountable. I saw trucking as an opportunity to bring easy safety wins to the
trucking industry today, and to learn more about the road conditions to inform full
autonomy of the future. In 2016, no one who was interested in self-driving was interested in
trucking. I was delighted to have carved out a market with a substantial opportunity, and
eager to get my company off the ground. In retrospect, my eagerness to get it off the ground,
and the haste with which I left Google, was a mistake. I had many good years at Google
working on world-changing technology that today we all take for granted. I worked
alongside thousands of brilliant engineers, met with presidents, cabinet members, and
                                               3
         Case 3:19-cr-00377-WHA Document 88 Filed 07/28/20 Page 4 of 5




scholars from all over the world, and was paid a very large sum of money for my effort. I
understand now that my haste to leave Google, and my lack of clear communication created
an open window for anger and resentment to fester, and I am incredibly sorry to Larry Page,
Sergey Brin, Sebastian Thrun, and my colleagues at Google for whom my abrupt departure
was a slap in the face. I deeply regret the loss of those friendships; many great years of my
life were spent building amazing things with those people and learning from them.

I realize I have to make things right, and that is why I stand before you today prepared to
accept responsibility for my conduct. I have tried to start to make amends by pleading guilty
and paying restitution to Google.

Outside of this Court, I have declared bankruptcy and anticipate a lengthy litigation and
additional press. I do not bring this up to ask for pity, but simply to note that the road ahead
is long, and outside of the decision of this Court, my family and I will continue to pay an
additional price for my actions.

Although the guilt and shame continue to fester and eat away at my conscience, I am
working every day to earn my salvation in this world. I have a loving family that I must take
care of, and am committed to being a positive example for other engineers. There is a lot to
be learned from my story, and I’m hopeful that I can share it in a way that that it will be
instructive to others and help the tech ecosystem evolve into one of fairness, equity, and
justice.

Beyond sharing my story, I have much to do to make up for the suffering of my family. My
two boys are quite young, and while they are only peripherally aware of what is going on
with me, they will know the full story soon and will be able to do a quick search to see all
that has been written. On this last point, I don’t intend to hide or obfuscate the facts, but
rather use my story as a way to impart to them the importance of fairness, of honesty, and of
doing what is right, even when it is difficult. It’s important to me that my boys understand
that there are no shortcuts to success, and that its through honest and hard work that we can
change the world through innovation.

Judge Alsup, I do not deny that what I did was wrong. It’s a decision that lives with me every
day, and one that confronts me in nearly every interaction of my existence: from the
moment I wake up with my family, to when I arrive to work with my colleagues, to when I
open the news, to when I catch up with old friends and introduce myself to new people.
What I have done haunts me, and will continue to do so, until I make it right. I believe I’m
on the right path, and I know I have the support of family and friends to stay on that path to
ensure that others do not make the same mistakes I did. The lesson from my story is clear: it’s
not worth it. It’s not worth the loss of respect from your family, friends, and colleagues. It’s
not worth the public humiliation. It’s not worth the shame. In addition to sharing my story,
                                                4
         Case 3:19-cr-00377-WHA Document 88 Filed 07/28/20 Page 5 of 5




my right path includes doing right in business, and I believe I’ve done so with my newest
company Pronto. Pronto makes safety systems for trucks, and our technology does not
incorporate LiDAR in any way but instead makes use of cameras mounted behind the
windshield and state of the art machine learning technology to help truck drivers stay safe
while doing the arduous work of driving long hours. The technology that we’re developing
at Pronto is entirely homegrown, made here in San Francisco by a team who is aware of my
past mistakes, gleans lessons from those mistakes, and puts rigorous compliance and safety
measures at the forefront of its operations.

Today, I humbly ask that you deliver a sentence that grants me the ability to continue on this
right path and apply myself towards bettering society, advancing the world through
technology, and making those who support me proud.

Respectfully,




Anthony Levandowski




                                              5
